


Exhibit 10.19

 

CONTRACT OF SALE
THE PALMS OF MONTERREY APARTMENT, FORT MYERS, FLORIDA

 

This CONTRACT OF SALE (this “Contract”) is made and entered as of the Effective
Date (as hereinafter defined) by and between 15250 Sonoma Drive Fee Owner, LLC,
a Delaware limited liability company (“Seller”), and Churchill Forge, Inc., a
Massachusetts corporation (“Buyer”).

 

For and in consideration of the mutual covenants and agreements contained in
this Contract and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Buyer and Seller agree as follows:

 

1.                                      PURCHASE AND SALE:  Seller agrees to
sell and convey to Buyer, and Buyer agrees to buy from Seller, the Property (as
hereinafter defined) for the consideration and upon and subject to the terms,
provisions and conditions hereinafter set forth.  The “Property” means:

 

(a)                                 The land situated in Lee County, Florida,
more particularly described in Exhibit A to this Contract (the “Land”), together
with (i) the improvements situated on the Land commonly known as The Palms of
Monterrey Apartments and all other structures, fixtures, buildings and
improvements situated on the Land (such buildings, structures, fixtures and
improvements being herein called the “Improvements”), (ii) any and all rights,
titles, powers, privileges, easements, licenses, rights-of-way and interests
appurtenant to the Land and the Improvements, (iii) all rights, titles, powers,
privileges, licenses, easements, rights-of-way and interests, if any, of Seller,
either at law or in equity, in possession or in expectancy, in and to any real
estate lying in the streets, highways, roads, alleys, rights-of-way or
sidewalks, open or proposed; in front of, above, over, under, through or
adjoining the Land and in and to any strips or gores of real estate adjoining
the Land, and (iv) all rights, titles, powers, privileges, interests, licenses,
easements and rights-of-way appurtenant or incident to any of the foregoing;

 

(b)                                 All equipment, fixtures, appliances,
inventory and other personal property of whatever kind or character owned by
Seller and attached to or installed or located on or in the Land or the
Improvements, including, but not limited to, furniture, furnishings, drapes and
floor coverings, office equipment and supplies, heating, lighting,
refrigeration, plumbing, ventilating, incinerating, cooking, laundry,
communication, electrical, dishwashing, and air conditioning equipment,
disposals, window screens, storm windows, recreational equipment, pool
equipment, patio furniture, sprinklers, hoses, tools and lawn equipment (the
“Personal Property”);

 

(c)                                  All of Seller’s right, title and interest
in and to all agreements, leases and other agreements which relate to or affect
the Land, the Improvements, the Personal Property or the operation thereof,
including, without limitation, tenant leases

 

--------------------------------------------------------------------------------


 

(“Tenant Leases”) and all deposits (security, pet or otherwise) actually paid to
or received by Seller in connection therewith (and not as of the Closing Date
returned to or forfeited by tenants under Tenant Leases), service and
maintenance contracts (“Service Contracts”), warranties, guaranties and bonds,
but only to the extent that such Service Contracts, warranties, guaranties and
bonds are assignable by Seller without any necessary third party consent, or to
the extent that all necessary third party consents to such assignments have been
obtained (provided that Seller shall not be obligated to obtain such third party
consents); and

 

(d)                                 All of Seller’s right, title and interest,
if any, in and to all trademarks, trade names or symbols under which the Land or
the Improvements (or any part thereof) is operated (the “Trade Name”), excluding
any trademark, name or symbol incorporating the name “Behringer Harvard”.

 

2.                                      CONTRACT SALES PRICE:  The total
purchase price for the Property (the “Sales Price”) shall be THIRTY NINE MILLION
SEVEN HUNDRED EIGHTY THOUSAND AND NO/100 DOLLARS ($39,780,000.00), payable in
cash at Closing (as hereinafter defined).  Payment in cash shall mean by
cashier’s check or certified check drawn on a national banking association
acceptable to Seller or by wire transfer of immediately available federal funds
(the foregoing types of funds are hereinafter referred to as “Immediately
Available Funds”).

 

3.                                      EARNEST MONEY:  Not later than
three (3) business days after the Effective Date, Buyer shall deliver to Chicago
Title National Office, 2001 Bryan Street, Suite 1700, Dallas, Texas 75201,
Attention:  Konrad Kaltenbach (the “Title Company”), as escrow agent, FOUR
HUNDRED THOUSAND AND NO/100 DOLLARS ($400,000.00) (by Immediately Available
Funds) as earnest money (the “Earnest Money”), which funds shall be deposited
and held by the Title Company in an interest bearing account.  If Buyer does not
timely deliver the Earnest Money as provided in this Section 3, or if the Title
Company is unable to immediately cash the check representing the Earnest Money
and obtain the proceeds thereof, this Contract shall be null and void, and
neither party shall have any right or obligation hereunder.  The Earnest Money
shall be invested in an interest-bearing account at one or more federally
insured national banking institutions, provided Buyer satisfies the Title
Company’s requirements with respect thereto. The term “Earnest Money” as used
herein shall include the amount required to be initially deposited with the
Title Company and any interest earned thereon.  In the event the transaction
contemplated by this Contract is closed, at Buyer’s option, the Earnest Money
will be either applied in payment of the Sales Price to be paid at Closing or
refunded to Buyer.  In the event the transaction is not closed, the Earnest
Money shall be disbursed in accordance with the provisions of this Contract.

 

4.                                      CLOSING:

 

(a)                                 Closing Date.  The closing of the sale of
the Property to Buyer (the “Closing”) shall take place at the Title Company on
December 28, 2011 (the “Closing Date”).  The parties may effect the Closing by
making their Closing deliveries

 

2

--------------------------------------------------------------------------------


 

into escrow with Title Company pursuant to escrow instructions that do not
conflict with the terms of this Contract.

 

(b)                                 Seller’s Closing Deliveries.  At the
Closing, Seller shall deliver to Buyer, at Seller’s sole cost and expense
(except as otherwise provided in this Section 4(b) and Section 4(d)), the
following:

 

(i)                                     a Special Warranty Deed duly executed
and acknowledged by Seller, in the form attached as Exhibit B, subject only to
any and all Permitted Exceptions (as hereinafter defined) and any others
approved by Buyer in writing;

 

(ii)                                  a Bill of Sale duly executed by Seller, in
the form attached as Exhibit C;

 

(iii)                               an Assignment and Assumption Agreement (the
“Assignment and Assumption Agreement”) duly executed by Seller, in the form
attached as Exhibit D;

 

(iv)                              an Assignment of Tenant Leases and Assumption
(the “Assignment of Leases”) duly executed by Seller, in the form attached as
Exhibit E;

 

(v)                                 a “marked-up” Title Insurance Commitment, in
the full amount of the Sales Price, dated as of the Closing Date, insuring
Buyer’s fee simple title to the Land and Improvements to be good and
indefeasible subject only to Permitted Exceptions and others approved by Buyer
in writing, and the standard printed exceptions with the understanding that an
Owner’s Policy of Title Insurance (the “Owner’s Title Policy”), issued in the
standard form in use in the State of Florida, to be issued by the Title Company
in due course after Closing;

 

(vi)                              possession of the Property, subject only to
the Tenant Leases and the Permitted Exceptions;

 

(vii)                           a non-foreign affidavit as permitted by
Section 1445 of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder;

 

(viii)                        evidence of its capacity and authority for the
closing of this transaction;

 

(ix)                              a form of notice to all tenants of the
Property (“Tenant Notice Letter”) duly executed by Seller, in the form attached
as Exhibit F;

 

(x)                                 evidence reasonably satisfactory to Buyer
that all units vacant seven (7) or more days before the Closing Date are in
rent-ready condition on the Closing Date; and

 

(xi)                              such other documents as may be reasonably
required to close this transaction, duly executed.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Buyer’s Closing Deliveries.  At the
Closing, Buyer shall perform and deliver, at Buyer’s sole cost and expense, the
following:

 

(i)            the Sales Price in Immediately Available Funds (reduced by the
amount, if any, of the Earnest Money applied for that purpose and by any other
amounts to be credited to Buyer at the Closing pursuant to the provisions of
this Contract);

 

(ii)           the Assignment and Assumption Agreement duly executed by Buyer;

 

(iii)          the Assignment of Leases duly executed by Buyer;

 

(iv)          the Tenant Notice Letter duly executed by Buyer;

 

(v)           evidence of its capacity and authority for the closing of the
transaction contemplated herein; and

 

(vi)          such other documents as may be reasonably required to close this
transaction.

 

(d)                                 Closing Statements.  On or prior to the
Closing Date, the Title Company shall deliver to Seller and Buyer closing
statements in the standard form in use in the State of Florida, which describe
the prorations and adjustments required by this Contract.  If Seller and Buyer
cannot reasonably agree on the final closing statements to be executed and
deposited at Closing with the Title Company because of a dispute over the
prorations and adjustments required by this Contract, then, so long as the
amount in dispute is less than $10,000 in the aggregate, the Closing
nevertheless shall occur, and the amount in dispute shall be withheld from the
Sales Price and held in an escrow with the Title Company, to be paid out upon
the joint direction of the parties or pursuant to court order upon resolution or
other final determination of the dispute.  The provisions of this
Section 4(d) shall survive the Closing.

 

(e)                                  Closing Costs.  Seller shall pay:  the
premium for the Owner’s Title Policy, except for any endorsements requested by
Buyer, which shall be paid by Buyer; costs and expenses for the Survey except
additional costs resulting from changes requested by Buyer or Buyer’s lender, if
any; one-half (1/2) of any escrow fee; the documentary transfer tax and/or any
other transfer taxes related to Buyer’s acquisition of the Property; costs of
tax certificates; fees for preparation of the conveyance documentation; Seller’s
attorneys’ fees; and other expenses stipulated to be paid by Seller under other
provisions of this Contract.  Buyer shall pay:  the cost of any endorsements to
the Owner’s Title Policy that are requested by Buyer; one-half (1/2) of any
escrow fee; the documentary tax and intangible tax on any financing obtained by
Buyer; Buyer’s attorneys’ fees; recording fees; and other expenses stipulated to
be paid by Buyer under other provisions of this Contract. Any other costs or
expenses incident to this transaction and the closing hereof not expressly
provided for above or otherwise in this Contract shall be allocated

 

4

--------------------------------------------------------------------------------


 

between and paid by the parties in accordance with custom and practice in Lee
County, Florida.

 

(f)                                   Proration of Assessments, Taxes, and
Rents.  Assessments, current taxes, rents and maintenance fees will be prorated
as of the Closing Date; provided, however, no prorations will be made for
delinquent rents existing as of the Closing.  If ad valorem taxes for the year
in which the sale is closed are not available on the Closing Date, proration of
taxes will be made on the basis of taxes assessed in the previous year, with a
subsequent cash adjustment of such proration to be made between Seller and
Buyer, if necessary, when actual tax figures are available.  If any such
charges, expenses, and income are unavailable at the precise Closing Date, then
a readjustment of these items shall be made within thirty (30) days after the
Closing.  With respect to any delinquent rentals, Buyer will make a reasonable
attempt (but shall not be obligated) to collect the same for Seller’s benefit
after the Closing in the usual course of the operation of the Property and such
collection, if any, will be remitted to Seller promptly upon receipt by Buyer. 
Nothing contained herein shall operate to require Buyer to institute any lawsuit
or other collection procedure to collect such delinquent rentals or to prohibit
Seller from any such collection.  Any sums received by Buyer from any tenants
owing delinquent rentals will first be applied to the then-current portion of
such tenant’s rent and then (and only then) to delinquent rentals owed with
respect to the period before Closing.  Buyer additionally agrees to pay or
reimburse all usual and customary finder’s fees, commissions and the like
payable with respect to any Tenant Leases which are executed after the Effective
Date and prior to the Closing Date provided, however, such finder’s fees,
commissions and the like shall not exceed one-half (1/2) of one month’s monthly
rental rate for the applicable unit for those Tenant Leases executed after the
expiration of the Feasibility Period (as hereinafter defined) and prior to the
Closing Date.  At the Closing, Seller will pay to Buyer in cash the amount of
any security deposits actually paid to or received by Seller under the Tenant
Leases (and not as of the Closing Date returned to or forfeited by tenants under
Tenant Leases) and any prepaid rentals actually paid to or received by Seller
for periods subsequent to the Closing; provided, however, non-refundable
payments, deposits, or fees collected by Seller shall not be prorated.  In
making the prorations required by this Section 4, the economic burdens and
benefits of ownership of the Property for the Closing Date shall be allocated to
Buyer.  The provisions of this Section 4(f) shall survive the Closing.

 

(g)                                  Proration of Utilities.  Utilities and
other customarily prorated expenses, including but not limited to water, sewer,
gas, electricity, trash removal and fire protection service, and any Service
Contracts to be transferred to and assumed by Buyer, to the extent paid for by
Seller or required to be paid for by Seller for a period after Closing, will be
prorated as of the Closing Date.  Other expenses relating to the Property up to
the Closing Date and all periods prior thereto including those required by any
Service Contracts which are not to be transferred and assumed by Buyer will be
paid for by Seller and Buyer shall not be liable therefor.  Seller will not
assign to Buyer, and Buyer will not be entitled to, any deposits held by any

 

5

--------------------------------------------------------------------------------


 

utility company or other company servicing the Property; but rather such
deposits will be returned to Seller and Buyer will arrange and bear all
responsibility to arrange with all utility companies to have accounts styled in
Buyer’s name beginning on the Closing Date.  The provisions of this
Section 4(g) shall survive the Closing.

 

(h)                                 No Proration of Insurance.  There shall be
no proration of Seller’s insurance premiums or assignment of Seller’s insurance
policies.  Buyer shall be obligated (at its own election) to obtain any
insurance coverage deemed necessary or appropriate by Buyer.

 

(i)                                     Prepaid Items.  Any prepaid items,
including, without limitation fees for licenses which are transferred to the
Buyer at the Closing and annual permit and inspection fees shall be prorated as
of the Closing.  Any up-front fees or other non-recurring payment received by
Seller prior to the Effective Date at the inception of the term of any
telecommunications, laundry or other contract will not be prorated, may be
retained by Seller and shall not be credited to Buyer at Closing.

 

5.                                      FEASIBILITY STUDY, INSPECTION, AND
SERVICE CONTRACTS:

 

(a)                                 Feasibility Study.  Buyer is granted the
right to conduct engineering and/or market and economic feasibility studies of
the Property and a physical inspection of the Property, including studies or
inspections to determine the existence of any environmental hazards or
conditions (collectively, the “Feasibility Study”) during the period (the
“Feasibility Period”) commencing on the Effective Date and ending at 5:00 p.m.,
Central Standard Time, on November 30, 2011.  With Seller’s permission, after
Seller has received advance notice sufficient to permit it to schedule in an
orderly manner Buyer’s examination of the Property and to provide at least
twenty-four (24) hours advance written notice to any affected tenants, Buyer or
its designated agents may enter upon the Property during normal business hours
for purposes of analysis or other tests and inspections which may be deemed
necessary by Buyer for the Feasibility Study.  Buyer must be accompanied by
Seller’s manager for the Property or another designated representative of Seller
or have received Seller’s written permission prior to entering upon the Property
in connection with Buyer’s Feasibility Study; provided, however, Buyer may not
enter into any space leased by any tenant without being accompanied by Seller’s
manager for the Property or another designated representative of Seller.  Seller
agrees to make its manager or other representative reasonably available during
normal business hours.  Buyer will not alter the physical condition of the
Property without notifying Seller of its requested tests, and obtaining the
written consent of Seller to any physical alteration of the Property.  Buyer
will exercise its best efforts to conduct or cause to be conducted all
inspections and tests in a manner and at times which will not unreasonably
interfere with any tenant’s use and occupancy of the Property.  If Buyer
determines, in its sole judgment, that the Property is not suitable for any
reason for Buyer’s intended use or purpose, or is not in satisfactory condition,

 

6

--------------------------------------------------------------------------------


 

then Buyer may terminate this Contract by written notice to Seller prior to
expiration of the Feasibility Period, in which case the Earnest Money will be
returned to Buyer, and neither party shall have any further right or obligation
hereunder other than as set forth herein with respect to rights or obligations
which survive termination.  If this Contract is not terminated in the manner and
within the time provided in this Section 5(a), Buyer’s right to terminate this
Contract pursuant to this Section 5(a) and any and all objections with respect
to the Feasibility Study will be deemed to have been waived by Buyer for all
purposes.  The Feasibility Study will be at Buyer’s expense.

 

(b)                                 Restoration of Property.  Buyer will
promptly restore the Property to its original condition if damaged or changed
due to the tests and inspections performed by Buyer, free of any mechanic’s or
materialman’s liens or other encumbrances arising out of any of the inspections
or tests, and will provide Seller, at no cost to Seller, with a copy of the
results of any tests and inspections made by Buyer, excluding any market and
economic feasibility studies.

 

(c)                                  Indemnity and Release.  Buyer hereby
indemnifies and holds Seller harmless from all claims, liabilities, damages,
losses, costs, expenses (including, without limitation, reasonable attorneys’
fees), actions and causes of action arising out of or in any way relating to the
Feasibility Study performed by Buyer, its agents, independent contractors,
servants and/or employees, including, without limitation, claims made by any
tenant against Seller for Buyer’s entry into such tenant’s premises or any
interference with any tenant’s use or damage to its premises or property in
connection with Buyer’s Feasibility Study and those arising in whole or in part
from the negligence of Seller, its agents, independent contractors, servants
and/or employees.  Buyer further waives and releases any claims, demands,
damages, actions, causes of action or other remedies of any kind whatsoever
against Seller for property damages or bodily and/or personal injuries to Buyer,
its agents, independent contractors, servants and/or employees arising out of
the Feasibility Study or use in any manner of the Property.  The provisions of
this Section 5(c) shall survive the Closing or any termination of this Contract
and are not subject to any liquidated damage limitation on remedies,
notwithstanding anything to the contrary in this Contract.

 

(d)                                 Required Insurance.  Buyer shall procure and
continue in force from and after the date Buyer first enters the Property, and
continuing throughout the term of this Contract, comprehensive general liability
insurance with a combined single limit of not less than $1,000,000 per
occurrence, or commercial general liability insurance, with limits of not less
than $1,000,000 per occurrence and $2,000,000 per event.  Seller shall be
included and named as an additional insured under such comprehensive general
liability or commercial general liability coverage.  Such insurance shall
include:  (i) personal injury liability with employee and contractual exclusions
removed; and (ii) a waiver of subrogation in favor of Seller without exception
for the negligence of any additional insured.  Buyer will not be permitted to
come onto the Property unless and until Buyer has provided to Seller

 

7

--------------------------------------------------------------------------------


 

a certificate of insurance evidencing such coverage, the additional insured
status of Seller, and such waiver of subrogation.

 

(e)                                  Confidential Information.  All information
and material furnished or made available by Seller to Buyer in accordance with
this Contract or obtained by Buyer in the course of its investigation and
Feasibility Study will be treated as confidential information by Buyer and,
prior to the purchase of the Property by Buyer, and if this Contract does not
close, Buyer will not divulge and will use its best efforts to prevent Buyer’s
Related Parties (as hereinafter defined) from divulging such information except
as required by law or as reasonably necessary to third parties engaged by Buyer
for the limited purpose of analyzing and investigating such information for the
purpose of consummating the transaction, including Buyer’s attorneys and
representatives, current and prospective financial partners and engineers,
including Buyer’s agents, attorneys, representatives, consultants, prospective
lenders, current and prospective financial partners, and engineers in this
transaction (collectively “Buyer’s Related Parties”).  In the event this
Contract does not close, Buyer will deliver to Seller all Submission Matters (as
hereinafter defined) and all copies made of materials and information pertaining
to the Property furnished or made available to Buyer (excluding any market and
economic feasibility studies).  The provisions of this Section 5(e) will survive
the Closing or any termination of this Contract and are not subject to any
liquidated damage limitation on remedies, notwithstanding anything to the
contrary in this Contract.

 

(f)                                   Service Contracts.  During the Feasibility
Period, Buyer shall review all Service Contracts provided by Seller.  Buyer
shall notify Seller prior to the expiration of the Feasibility Period of those
Service Contracts which it disapproves, and Seller shall, at Seller’s expense,
terminate such disapproved Service Contracts effective not later than the
Closing Date.  The property management agreement in effect with respect to the
Property, along with any Service Contract that is not delivered to Buyer, shall
be deemed to be disapproved by Buyer, and Seller shall, at Seller’s expense,
terminate such property management agreement and undelivered Service Contracts
effective not later than the Closing Date.  All other delivered Service
Contracts not disapproved or deemed disapproved by Buyer during the Feasibility
Period shall be deemed to have been approved by Buyer, and Buyer shall assume
and be liable for any and all obligations under the respective Service Contracts
extending past the Closing Date.  Notwithstanding the foregoing, Buyer shall be
deemed to have approved and shall have no right to reject those Service
Contracts that, by their terms, cannot be terminated by Seller without the
payment of a penalty, termination fee, or other charge.

 

6.                                      TITLE REVIEW AND APPROVAL:

 

(a)                                 Seller shall deliver to Buyer within
fifteen (15) days after the Effective Date (i) a Commitment for Title Insurance
from the Title Company with copies of all recorded instruments affecting the
Property and recited as exceptions in said Commitment for Title Insurance
(collectively, the “Commitment”) and (ii) a

 

8

--------------------------------------------------------------------------------


 

current survey (or an update of an existing survey) (the “Survey”) of the
Property made on the ground by a registered professional land surveyor which
conforms to the requirements of an ALTA land title survey according to the
latest promulgated standards of the ALTA/ACSM Minimum Standard Detail
Requirements. If Buyer has an objection to items disclosed in the Commitment or
Survey, Buyer will have ten (10) days after receipt of both the Commitment and
Survey (whichever is later received) to give Seller written notice of its
objections.  If Buyer gives timely written notice of its objections, Seller
shall have the opportunity, but not an obligation, for ten (10) days from the
date of Buyer’s notice to cure the same.  Seller will utilize reasonable
diligence to cure any errors in the Commitment, provided Seller shall have no
obligation to expend any money, to incur any contractual or other obligations,
or to institute any litigation in pursuing such efforts except that Seller will
be required to satisfy any mortgages or monetary liens encumbering the Property
at Closing.  If any objection is not satisfied within such time period, Buyer
will elect within five (5) days of the expiration of Seller’s cure period, but
in any event prior to expiration of the Feasibility Period, as its sole and
exclusive remedy to either (i) terminate this Contract, in which case the
Earnest Money will be refunded to Buyer, and neither party shall have any
further rights or obligations pursuant to this Contract, other than as set forth
herein with respect to rights or obligations which survive termination, or
(ii) waive the unsatisfied objection (which will thereupon become a Permitted
Exception) and proceed to Closing.  Any exception to title not objected to by
Buyer in the manner and within the time period specified in this Section 6 will
be deemed accepted by Buyer.  The phrase “Permitted Exceptions” shall mean those
exceptions to title set forth in the Commitment or Survey and which have been
accepted or deemed accepted by Buyer.  In no event shall the failure of Seller
to deliver a Commitment or a Survey satisfying the requirements of this
Section 6(a) extend the period for review of such Commitment or Survey beyond
the Feasibility Period; and Buyer’s sole remedy on account of any such failure
shall be to terminate this Contract prior to the expiration of the Feasibility
Period in accordance with the provisions of Section 5(a).  Buyer will notify
Seller in writing of any failure of the Commitment or Survey to satisfy the
requirements of this Section 6(a) within ten (10) days after the Commitment and
Survey are received by Buyer; and if Buyer fails to do so, they will be deemed
to satisfy such requirements.

 

(b)                                 After the Effective Date, Seller will not
intentionally or deliberately place on the Property any lien, encumbrance or
other exception other than the Permitted Exceptions.  If after the expiration of
the Feasibility Period, and prior to the Closing Date, title to the Property
becomes subject to any lien, encumbrance or other exception other than the
Permitted Exceptions and said encumbrance was not caused by Seller’s intentional
or deliberate actions and Seller elects not to discharge such lien or
encumbrance, then, if there is no default by Buyer under this Contract, Buyer
will have the right to terminate this Contract by written notice to Seller
whereupon the Earnest Money will be returned to Buyer, and neither party will
have any right or obligation hereunder other than as set forth herein with
respect to rights or obligations which survive termination.  If Buyer

 

9

--------------------------------------------------------------------------------


 

fails to so terminate, then Buyer will be deemed to waive the exception (which
will thereupon become one of the Permitted Exceptions) and proceed to Closing.

 

7.                                      SUBMISSION MATTERS:  Seller shall use
reasonable diligence to attempt to deliver to Buyer within five (5) days after
the Effective Date, copies of the following (the “Submission Matters”), to the
extent (and only to the extent) that such items are available and in Seller’s
actual possession or in the actual possession of Seller’s management company:

 

(a)                                 a standard form of Tenant Lease used with
respect to the Property;

 

(b)                                 all Service Contracts relating to the
ownership and operation of the Property;

 

(c)                                  all licenses and permits with respect to
the ownership and operation of the Property, including, but not limited to,
building permits and certificates of occupancy;

 

(d)                                 the most current real estate and personal
property tax statements with respect to the Property;

 

(e)                                  all warranties and guaranties relating to
the Property, or any part thereof, or to the tangible Personal Property;

 

(f)                                   a rent roll as of a date not more than
thirty (30) days prior to the Effective Date prepared by the management company
managing the Property on the standard form in use for the Property; and

 

(g)                                  operating reports for the most recent
twelve (12) months prepared by the management company managing the Property.

 

In addition, Seller will cause to be made available to Buyer for inspection at
the Property the following (the “Additional Submission Matters”), to the extent
(and only to the extent) that such items are available and in Seller’s actual
possession:

 

(i)                                     twelve (12) most recent utility bills
relating to the Property;

 

(ii)                                  all Tenant Leases; and

 

(iii)                               delinquency logs, tenant complaint logs,
repair/maintenance logs and records.

 

Any failure of Seller to timely deliver any of the Submission Matters or make
available any of the Additional Submission Matters will not extend the
Feasibility Period beyond the period prescribed in Section 5(a) hereof, and
Buyer’s sole and exclusive remedy on account of any such failure will be to
terminate this Contract prior to the expiration of the Feasibility Period in
accordance with the provisions of such Section 5(a).  Seller makes no
representation or warranty, express or implied, as to the accuracy or
completeness of

 

10

--------------------------------------------------------------------------------

 

the information contained in the Submission Matters or the Additional Submission
Matters.

 

8.                                      BROKER’S FEE:  Buyer and Seller
represent and warrant to each other that no real estate commissions, finders’
fees, or brokers’ fees have been or will be incurred in connection with the sale
of the Property by Seller to Buyer other than a commission payable by Seller to
Cushman & Wakefield, Tampa Office, Byron Moger (“Broker”) pursuant to a separate
written agreement between Seller and Broker.  Such commission will be deemed
earned and will be due and payable only if, as and when the sale contemplated by
this Contract is consummated.  Buyer and Seller will indemnify, defend and hold
each other harmless from any claim, liability, obligation, cost or expense
(including attorneys’ fees and expenses) for fees or commissions relating to
Buyer’s purchase of the Property asserted against either party by any broker or
other person (other than the Broker) claiming by, through or under the
indemnifying party or whose claim is based on the indemnifying party’s acts. 
The terms and provisions hereof supersede in their entirety any conflicting
terms in prior agreements or understandings of any kind or character between
Seller and Broker with respect to the payment of a commission, finder’s fee or
other sum in connection with the sale of the Property.  Buyer acknowledges that
Broker may be an entity related to the Seller.  The provision of this Section 8
shall survive the Closing or any termination of this Contract and are not
subject to any liquidated damage limitation on remedies, notwithstanding
anything to the contrary in this Contract.

 

9.                                      LIMITATION OF SELLER’S REPRESENTATIONS
AND WARRANTIES:

 

(a)                                 EXCEPT AS OTHERWISE SPECIFICALLY STATED IN
THIS CONTRACT, SELLER HEREBY SPECIFICALLY DISCLAIMS ANY WARRANTY, GUARANTY OR
REPRESENTATION, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO, OR
CONCERNING (i) THE NATURE AND CONDITION OF THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE WATER, SOIL AND GEOLOGY, AND THE SUITABILITY THEREOF AND OF THE
PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH BUYER MAY ELECT TO CONDUCT
THEREON, AND THE EXISTENCE OF ANY ENVIRONMENTAL HAZARDS OR CONDITIONS THEREON
(INCLUDING THE PRESENCE OF ASBESTOS) OR COMPLIANCE WITH ANY OR ALL APPLICABLE
LAWS, RULES OR REGULATIONS; (ii) EXCEPT FOR ANY WARRANTIES CONTAINED IN THE
SPECIAL WARRANTY DEED TO BE DELIVERED BY SELLER AT THE CLOSING, THE NATURE AND
EXTENT OF ANY RIGHT-OF-WAY, LEASE, POSSESSION, LIEN, ENCUMBRANCE, LICENSE,
RESERVATION, CONDITION OR OTHERWISE; AND (iii) THE COMPLIANCE OF THE PROPERTY OR
ITS OPERATION IN COMPLIANCE WITH ANY LAWS, ORDINANCES, ORDERS, RULES OR
REGULATIONS OF ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL AUTHORITY HAVING
JURISDICTION OVER THE PROPERTY OR ANY PORTION THEREOF.  BUYER ACKNOWLEDGES THAT
IT WILL INSPECT THE PROPERTY AND BUYER WILL RELY SOLELY ON ITS OWN

 

11

--------------------------------------------------------------------------------


 

INVESTIGATION OF THE PROPERTY AND NOT ON ANY INFORMATION PROVIDED OR TO BE
PROVIDED BY SELLER.  BUYER FURTHER ACKNOWLEDGES THAT THE INFORMATION PROVIDED
AND TO BE PROVIDED WITH RESPECT TO THE PROPERTY WAS OBTAINED FROM A VARIETY OF
SOURCES AND SELLER (i) HAS NOT MADE ANY INDEPENDENT INVESTIGATION OR
VERIFICATION OF SUCH INFORMATION; AND (ii) DOES NOT MAKE ANY REPRESENTATIONS AS
TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION.  THE SALE OF THE PROPERTY
AS PROVIDED FOR HEREIN IS MADE ON AN “AS IS,” “WHERE IS” BASIS AND WITH ALL
FAULTS, AND BUYER EXPRESSLY ACKNOWLEDGES THAT, IN CONSIDERATION OF THE
AGREEMENTS OF SELLER HEREIN, EXCEPT AS OTHERWISE SPECIFIED HEREIN AND EXCEPT FOR
THE WARRANTIES OF TITLE TO BE SET FORTH IN THE SPECIAL WARRANTY DEED TO BE
EXECUTED BY SELLER AT CLOSING, SELLER MAKES NO WARRANTY OR REPRESENTATION,
EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW, INCLUDING, BUT NOT LIMITED
TO, ANY WARRANTY OF CONDITION, HABITABILITY, MERCHANTABILITY, TENANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, IN RESPECT OF THE PROPERTY.

 

(b)                                 Except as otherwise specifically stated in
this Contract, Buyer agrees that Seller shall not be responsible or liable to
Buyer for any construction defects, errors, omissions, or on account of any
other conditions affecting the Property, as Buyer is purchasing the Property AS
IS, WHERE IS, and WITH ALL FAULTS.  Buyer or anyone claiming by, through or
under Buyer, hereby fully releases Seller, its employees, officers, directors,
representatives, attorneys and agents from any claim, cost, loss, liability,
damage, expense, demand, action or cause of action arising from or related to
any construction defects, errors, omissions, or other conditions affecting the
Property, including, without limitation, any environmental matters or conditions
affecting or migrating from or onto the Property.  Buyer further acknowledges
and agrees that this release will be given full force and effect according to
each of its expressed terms and provisions, including, but not limited to, those
relating to unknown and suspected claims, damages and causes of action.  This
covenant releasing Seller will be a covenant running with the Property and will
be binding upon Buyer, its successors and assigns.  Subject to consummation of
this Contract, Seller hereby assigns to Buyer, without recourse or
representation of any nature, effective upon Closing, any and all claims that
Seller may have against any third party for any such errors, omissions or
defects in the Property.  As a material covenant and condition of this Contract,
Buyer agrees that in the event of any such construction defects, errors,
omissions or on account of any other conditions affecting the Property, Buyer
will look solely to Seller’s predecessors in title or to such contractors and
consultants as may have contracted for work in connection with the Property for
any redress or relief.  Upon the assignment by Seller of its claims, Buyer
releases Seller of all rights, express or implied, Buyer may have against Seller
arising out of or resulting from any errors, omissions or defects in the
Property.  Buyer further

 

12

--------------------------------------------------------------------------------


 

understands that some of Seller’s predecessors in title may have filed petitions
under the bankruptcy code and Buyer may have no remedy against such
predecessors, contractors or consultants.  This waiver and release of claims
shall survive the Closing and shall not merge into the instruments of Closing.

 

10.                               DEFAULT:

 

(a)                                 Default by Buyer.  Unless otherwise provided
for herein, if the transaction contemplated hereby is not consummated by reason
of Buyer’s breach or other failure to timely perform all obligations and
conditions to be performed by Buyer, then Seller may, as its sole and exclusive
remedy (whether at law or in equity), terminate this Contract and receive the
Earnest Money as liquidated damages; Buyer and Seller hereby agree that actual
damages would be difficult or impossible to ascertain and such amount is a
reasonable estimate of the damages for such breach or failure.  Upon such
payment of the Earnest Money, this Contract shall terminate and neither party
shall have any further rights or obligations pursuant to this Contract, other
than as set forth herein with respect to rights or obligations which survive
termination; all other remedies being herein expressly waived by Seller.

 

(b)                                 Default by Seller.  If the transaction
contemplated hereby is not consummated by reason of Seller’s breach or other
failure to timely perform all obligations and conditions to be performed by
Seller, then Buyer may, as its sole and exclusive remedy (whether at law or in
equity), either (i) terminate this Contract and receive the return of the
Earnest Money from the Escrow Agent, plus an amount from the Seller equal to the
sum of Buyer’s actual and verifiable out-of-pocket Due Diligence expenses and/or
non-refundable fees paid by Buyer to any lender to secure financing provided
that Seller’s reimbursement obligations to Buyer for such expenses and/or fees
shall not exceed $75,000; and, thereafter, neither party shall have any further
rights or obligations pursuant to this Contract, other than as set forth herein
with respect to rights or obligations which survive termination, or (ii) enforce
specific performance of Seller’s obligations hereunder; all other remedies being
herein expressly waived by Buyer.  Unless Buyer has filed an action for specific
performance, and such action is pending, Buyer shall not have the right or
authority to place a lis pendens against any portion of the Property, and Buyer
hereby waives and releases any right it may have under applicable law to file
any lis pendens absent such pending action.

 

11.                               ATTORNEYS’ FEES:  Any party to this Contract
who is the prevailing party in any legal proceeding against the other party
brought under or with respect to this Contract or transaction will be
additionally entitled to recover court costs and reasonable attorneys’ fees from
the non-prevailing party.

 

12.                              REPRESENTATIONS AND WARRANTIES OF SELLER: 
Seller hereby represents and warrants to Buyer, which representations and
warranties will be deemed made by Seller to Buyer as of the Effective Date and
also as of the Closing Date, that to Seller’s Knowledge (as hereinafter
defined), no special investigation or inquiry having been made

 

13

--------------------------------------------------------------------------------


 

(except with respect to the representation and warranty made in Section 12(b),
which is not qualified by Seller’s Knowledge):

 

(a)                                 There are no parties in possession of any
portion of the Property except Seller and tenants under Tenant Leases;

 

(b)                                 Seller has, or prior to the expiration of
the Feasibility Period will have, the power and authority to sell and convey the
Property as provided in this Contract and to carry out Seller’s obligations
hereunder, and that all requisite action necessary to authorize Seller to enter
into this Contract and to carry out Seller’s obligations hereunder has been, or
on the Closing Date will have been, taken.

 

(c)                                  Except as disclosed in the Submission
Matters and Additional Submission Matters, Seller has received no written notice
either (i) claiming violation of any federal, state, county or municipal law,
ordinance, order, regulation or requirement affecting any portion of the
Land, Improvements or Personal Property, or (ii) requiring or calling attention
to the need for any work, repairs, construction, alterations or installation in
connection with the Land and Improvements which is required in order to comply
with any law, ordinance, order, regulation or restrictive covenant, has been
issued by any governmental authority.  Seller will provide to Buyer copies of
any notices of such violations it may receive following the Effective Date of
this Contract.

 

(d)                                 There is no action, suit, proceeding or
claim affecting Seller or the Land, Improvements or Personal Property or any
portion thereof relating to or arising out of the ownership, operation, use or
occupancy of the Property pending or being prosecuted in any court or by or
before any federal, state, county or municipal department, commission, board,
bureau or agency or other governmental instrumentality.

 

(e)                                  Seller has not received any written notice
of any pending condemnation or similar proceeding affecting the
Land, Improvements or Personal Property or any portion thereof.

 

(f)                                Seller is not listed in Executive Order 13224
— Blocking Property and Prohibiting Transactions with Persons who Commit,
Threaten to Commit or Support Terrorism, as amended (“Executive Order 13224”),
and Seller has no present, actual knowledge that any other persons or entities
holding any legal or beneficial interest whatsoever in Seller are included in,
owned by, controlled by, knowingly acting for or on behalf of, knowingly
providing assistance, support, sponsorship or services of any kind to, or
otherwise knowingly associated with any of the persons or entities referred to
or described in Executive Order 13224, or banned or blocked person, entity,
nation or transaction pursuant to any law, order, rule or regulation that is
enforced or administered by the Office of Foreign Assets Control.

 

14

--------------------------------------------------------------------------------


 

13.                               LIMITATIONS ON LIABILITY:

 

(a)                                 Seller’s Knowledge.  As used in this
Contract, “Seller’s Knowledge” means the current actual knowledge of Al
Palamara, Senior Vice President/Portfolio Management (the “Seller
Representative”) without any investigation or inquiry and without regard to the
knowledge of any former or other employees, agents or contractors of Seller. 
The Seller Representative shall not have any personal liability whatsoever for
the representations made herein or for any other matters relating to this
Contract.  Buyer acknowledges that the Seller Representative’s current actual
knowledge regarding the foregoing matters (including, without limitation, any
environmental matters) may be limited.

 

(b)                                 Pre-Closing Breach.  If any representation
or warranty above is actually known by Buyer prior to Closing to be untrue and
is not remedied by Seller prior to Closing, then Buyer may as Buyer’s sole and
exclusive remedy either:  (i) terminate this Contract whereupon the Earnest
Money shall be refunded to Buyer, and neither party shall have any further
rights or obligations pursuant to this Contract, other than as set forth herein
with respect to rights or obligations that survive termination; or (ii) waive
its objections and close the transaction.

 

(c)                                  Post-Closing Liability.  The
representations contained in this Contract shall survive the Closing for a
period of nine (9) months (the “Survival Period”).  Buyer acknowledges that it
is a sophisticated buyer who is familiar with the ownership and operation of
real estate projects similar to the Property, and Buyer and Seller have
negotiated and agreed upon the length of the Survival Period as an adequate
period of time for Buyer to discover any and all facts that could give rise to a
claim or cause of action for a breach of a representation.  Upon expiration of
the Survival Period, all representations contained in this Contract will be
deemed to have merged into the instruments of Closing and shall be of no further
force or effect.  Buyer must notify Seller in writing of any claim or cause of
action for a breach of any representation not later than the expiration of the
Survival Period, and any claim or cause of action brought with respect to a
breach any representation (each, a “Recovery Action”) must be asserted not later
than three (3) months after the expiration of the Survival Period.  Time is of
the essence with respect to the foregoing time periods, and any claim or cause
of action not timely raised in a notice and asserted shall be barred.  Buyer
waives its right to bring a Recovery Action unless the damage to Buyer on
account of such breach (individually or when combined with damages from other
breaches) equals or exceeds $50,000.  Buyer agrees that, with respect to any
alleged breach of representations in this Contract discovered during the
Survival Period, the maximum liability of Seller for all such alleged breaches
is limited to $500,000.  Buyer agrees that, with respect to any alleged breach
of representations in this Contract discovered after the Survival Period, the
maximum liability of Seller for all such alleged breaches is limited to $100. 
The provisions of this Section 13(c) shall survive the Closing.  The remedies
for any breach of a representation or warranty that occurs prior to Closing
shall be governed by Sections 10 and 13(b).

 

15

--------------------------------------------------------------------------------


 

14.                               COVENANTS OF SELLER:  From the Effective Date
until Closing, Seller will (i) maintain and operate the Property in its current
state and condition, reasonable wear and tear and damage from casualty excepted,
(ii) continue all insurance policies relative to the Property in full force and
effect, (iii) not remove any item of Personal Property from the Land or
Improvements unless replaced by a comparable item of Personal Property, except
for any dead landscaping, which Seller will have no obligation to replace, and
(iv) shall perform, when due, all material obligations under any and all
agreements relating to the Property and otherwise in accordance with applicable
laws, ordinances, rules, and regulations.

 

15.                               TENANT LEASES:  From the Effective Date until
Closing, Seller shall have the right, without Buyer’s consent, to (i) grant any
consent or waive any material rights under the Tenant Leases, as long as
consistent with Seller’s then current practice, (ii) terminate (or accept a
termination) of any Lease, as long as consistent with Seller’s then current
practice, or (iii) enter into a new lease or renew, extend or modify an existing
Tenant Lease, as long as in each case same is consistent with Seller’s then
current practice.

 

16.                               USE OF PROPERTY:  Seller has not claimed the
benefit of laws permitting a special use valuation for the purposes of payment
of ad valorem taxes on the Property.  If a previous owner claimed such benefit
and, after the purchase is closed, Buyer changes the use of the Property from
its present use and the same results in the assessment of additional taxes, such
additional taxes will be the obligation of the Buyer, notwithstanding that some
or all of such additional taxes may relate back to the period prior to Closing.

 

17.                               CONDEMNATION:  If prior to the Closing Date
condemnation proceedings are commenced against any material portion of the
Property, then this Contract will terminate and the Earnest Money will be
refunded to Buyer and neither party will have any further rights or obligations
pursuant to this Contract, other than as set forth herein with respect to rights
or obligations which survive termination.  A “material portion of the Property”
as used herein shall mean at least five percent (5%) of the square footage of
the structural Improvements or any taking which would materially limit, restrict
or impair access to the Property.  If prior to the Closing Date condemnation
proceedings are commenced against less than a material portion of the Property,
then this Contract will not terminate, but at Closing Seller will assign to
Buyer any condemnation award and the Sales Price will not be reduced.

 

18.                               DAMAGE TO PROPERTY:  Seller agrees to give
Buyer prompt notice of any fire or other casualty affecting the Land, the
Improvements or the Personal Property between the Effective Date and the
Closing.  Buyer or its designated agents may enter upon the Property from time
to time during normal business hours and upon advance notice to Seller in
accordance with this Contract for the purpose of inspecting any such casualty. 
Seller and Buyer hereby agree that the provisions of this Contract shall govern
the parties’ obligations in the event of any damage or destruction to the
Property or the taking of all or any part of the Property, as applicable, and to
the extent permitted by law, Seller and Buyer each expressly waive any other
rights or obligations available to the parties under applicable law in the event
of any damage or destruction to the Property or the taking of all or any part of
the Property.

 

16

--------------------------------------------------------------------------------


 

(a)                                 If prior to the Closing there shall occur
damage to the Property caused by fire or other casualty which would cost
$500,000.00 or more to repair, then in any such event, Buyer may, at its option,
elect to terminate this Contract by written notice to Seller within twenty (20)
days after the date of Sellers’ notice to Buyer of the casualty or at the
Closing, whichever is earlier, in which case the Earnest Money will be refunded
to Buyer, and neither party will have any further rights or obligations
hereunder, other than as set forth herein with respect to rights and obligations
which survive termination.  If Buyer fails to timely make its election to
terminate this Contract, then the Closing will take place as provided herein
without reduction of the Sales Price except for a credit in the amount of the
applicable insurance deductible, and there will be assigned to Buyer at the
Closing all interest of Seller in and to any casualty insurance proceeds,
specifically excluding the proceeds of any business interruption or loss of
rental insurance.

 

(b)                                 If prior to the Closing there shall occur
damage to the Property caused by fire or other casualty which would cost less
than $500,000.00 to repair, then in any such event Buyer will have no right to
terminate this Contract, the Closing will take place as provided herein without
reduction of the Sales Price except for a credit in the amount of the applicable
insurance deductible, and there will be assigned to Buyer at the Closing all
interest of Seller in and to any casualty insurance proceeds, specifically
excluding the proceeds of any business interruption or loss of rental insurance.

 

(c)                                  Seller and Buyer both agree to use the
Seller’s insurance adjuster’s assessment to determine the amount of damages.

 

19.                               REPRESENTATIONS AND WARRANTIES OF BUYER:

 

(a)                                 Buyer represents and warrants to Seller,
which representations and warranties shall be deemed made by Buyer to Seller as
of the Effective Date and also as of the Closing Date that:

 

(i)                                     Buyer has the full right, power and
authority to purchase the Property as provided in this Contract and to carry out
Buyer’s obligations hereunder, and that all requisite action necessary to
authorize Buyer to enter into this Contract and to carry out Buyer’s obligations
hereunder has been taken; and

 

(ii)                                  Buyer is not listed in Executive
Order 13224 — Blocking Property and Prohibiting Transactions with Persons who
Commit, Threaten to Commit or Support Terrorism, as amended (“Executive
Order 13224”), and Buyer has no present, actual knowledge that any other persons
or entities holding any legal or beneficial interest whatsoever in Buyer are
included in, owned by, controlled by, knowingly acting for or on behalf of,
knowingly providing assistance, support, sponsorship or services of any kind to,
or otherwise knowingly associated with any of the persons or entities referred

 

17

--------------------------------------------------------------------------------


 

to or described in Executive Order 13224, or banned or blocked person, entity,
nation or transaction pursuant to any law, order, rule or regulation that is
enforced or administered by the Office of Foreign Assets Control.

 

(b)                                 Notwithstanding anything herein to the
contrary, any breach by Buyer of any of the foregoing representations or
warranties shall constitute a default by Buyer hereunder, and Seller may
thereupon, at its option, terminate this Contract by giving written notice
thereof, if there is a material breach of the representations and warranties in
Section 19(a)(i) or any breach of the representations in Section 19(a)(ii), in
which event the Earnest Money will be paid to Seller as liquidated damages, and
neither Buyer nor Seller shall have any further rights or liabilities hereunder,
except as otherwise provided herein.

 

20.                               ASSIGNMENT:  Buyer may not assign this
Contract without Seller’s prior written consent, such consent to be given or
denied in Seller’s sole and absolute discretion.  Notwithstanding the foregoing,
Buyer may (at or immediately prior to Closing but not earlier), without Seller’s
consent, assign its right, title and interest in and to this Contract to an
entity controlling, controlled by, or under common control with Buyer.

 

21.                               EFFECTIVE DATE:  The “Effective Date” of this
Contract shall be the date an original of this Contract (or original
counterparts of this Contract) are executed by both Seller and Buyer.

 

22.                               NOTICE TO TENANTS:  Within ten (10) days after
Closing, Buyer shall deliver to each tenant of the Property a completed copy of
the Tenant Notice Letter, providing an exact dollar amount of each tenant’s
security deposit.  Buyer hereby assumes all liability for all such security
deposits that are transferred from Seller to Buyer regardless of whether notice
is given to the tenants of the Property in accordance with the provisions of
this Section 22.  Buyer shall indemnify and defend Seller from and against all
liability for such security deposits.  The provisions of this Section 22 shall
survive the Closing.

 

23.                               EXCHANGE:  Seller and Buyer, or either of
them, may consummate the sale of the Property as part of a like kind exchange
(an “Exchange”) pursuant to Section 1031 of the Internal Revenue Code of 1986,
as amended (the “Code”), and, in connection therewith may assign its rights
under this Contract to a qualified intermediary pursuant to an assignment that
satisfies the requirements of the Code.  Each party will reasonably cooperate
with the other in that regard, provided that Seller shall pay any additional
costs that would not otherwise have been incurred by Buyer or Seller had Seller
not consummated its purchase through an Exchange, and Buyer shall pay any
additional costs that would not otherwise have been incurred by Seller or Buyer
had Buyer not consummated its purchase through an Exchange.  In connection with
an Exchange by Buyer, Seller shall not (a) have its rights under this Contract
affected or diminished in any manner including but not limited to any delay in
Closing, (b) be responsible for compliance with or be deemed to have warranted
to Buyer that the Exchange in fact complies with Section 1031 of the Code, or
(c) appear in the chain of title of any other property.  In connection with an
Exchange by Seller, Buyer shall not (i) have its rights under this Contract
affected or diminished in any manner, (ii) be responsible for

 

18

--------------------------------------------------------------------------------


 

compliance with or be deemed to have warranted to Seller that the Exchange in
fact complies with Section 1031 of the Code, or (iii) appear in the chain of
title of any other property.

 

24.                               LIMITATION OF SELLER’S LIABILITY. 
Notwithstanding any other provision of this Contract, any agreement contemplated
by this Contract, or any rights which Buyer might otherwise have at law, equity,
or by statute, whether based on contract or some other claim, any liability of
Seller to Buyer will be satisfied only from Seller’s interest in the Property
and the proceeds thereof.  Without limiting the generality of the foregoing, the
members, managers, officers, employees, agents or affiliates of Seller will not
in any manner be personally or individually liable for the obligations of Seller
hereunder or for any claims related to this Contract, any agreement contemplated
by this Contract, or the Property.  The provisions of this Section 24 shall
survive Closing.

 

25.                               MISCELLANEOUS:

 

(a)                                 Any notice required or permitted to be
delivered hereunder will be in writing and will be deemed to be delivered and
received when actually received by telecopy or personal delivery or, if earlier
and regardless whether actually received or not, will be deemed to be delivered
and received upon deposit with a nationally recognized overnight courier, for
next business day delivery, charges prepaid.  For purposes of this
Section 25(a), the addresses of each party will be that set forth below the
signature of such party hereto with a copy to the other addressees set forth
below the signature of such party.  Either party may change its address for
notice from time to time by delivery of at least ten (10) days prior written
notice of such change to the other party hereto in the manner prescribed herein.

 

(b)                                 This Contract will be construed under and in
accordance with the laws of the State of Florida, and all obligations of the
parties created hereunder are performable in Lee County, Florida.

 

(c)                                  This Contract will be binding upon and
inure to the benefit of the parties hereto, their respective heirs, executors,
administrators, legal representatives, successors, and permitted assigns.

 

(d)                                 In case any one or more of the provisions
contained in this Contract shall for any reason be held to be invalid, illegal,
or unenforceable in any respect, such invalidity, illegality, or
unenforceability will not affect any other provision hereof, and this Contract
will be construed as if such invalid, illegal, or unenforceable provision had
never been contained herein.  Furthermore, in lieu of any such invalid, illegal
or unenforceable provision, there will be automatically added to this Contract a
provision as similar to such illegal, invalid or unenforceable provision as may
be possible and be legal, valid and enforceable.

 

(e)                                  This Contract constitutes the sole and only
agreement of the parties hereto with respect to the subject matter hereof and
supersedes any prior understandings or

 

19

--------------------------------------------------------------------------------


 

written or oral agreements between the parties respecting the subject matter
hereof and cannot be changed except by their written consent.

 

(f)                                   Time is of the essence with this Contract.

 

(g)                                  Words of any gender used in this Contract
shall be held and construed to include any other gender, and words in the
singular number shall be held to include the plural, and vice versa, unless the
context requires otherwise.

 

(h)                              The covenants, indemnification obligations and
the waiver and release by Buyer set forth in Sections 5(b), 5(c), 5(e), 9(b),
10, 22 and 25(l) and the covenants and indemnification obligations of Buyer and
Seller set forth in Sections 4(d), 4(f), 4(g), and 8, shall survive consummation
of Closing or any termination or cancellation of this Contract.

 

(i)                                     The parties may execute this Contract in
one or more identical counterparts, all of which when taken together will
constitute one and the same instrument.

 

(j)                                    The parties hereto acknowledge that the
parties and their respective counsel have each reviewed and revised this
Contract, and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party will not be employed
in the interpretation of this Contract or any amendments or exhibits hereto.

 

(k)                                 Whenever any determination is to be made or
action to be taken on a date specified in this Contract, if such date shall fall
upon a Saturday, Sunday or holiday observed by federal savings banks in the
State of Florida, the date for such determination or action will be extended to
the first business day immediately thereafter.

 

(l)                                     Neither this Contract nor any memorandum
or short form hereof shall be recorded or filed in any public land or other
public records of any jurisdiction by Buyer and any attempt to do so may be
treated by Seller as a default of this Contract thereof entitling Seller to
terminate this Contract and retain the Earnest Money pursuant to
Section 10(a) hereof.  Notwithstanding any such termination, Buyer shall be
obligated to execute an instrument in recordable form releasing this Contract,
and Buyer’s obligations pursuant to this Section 25(l) shall survive any
termination of this Agreement as a surviving obligation.

 

26.                               Property Disclosures.

 

(a)                                 Pursuant to Section 404.056(5) of the
Florida Statutes, Seller hereby provides the following notice to Buyer:

 

RADON GAS:  Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantity, may present health risks to
persons who are exposed to it over time.  Levels of radon that exceed federal
and state guidelines have been found in buildings in Florida.  Additional
information

 

20

--------------------------------------------------------------------------------


 

regarding radon and radon testing may be obtained from the county public health
unit of the county in which the Property is located.

 

(b)                                 Pursuant to Section 553.996 of the Florida
Statutes, Seller hereby provides the following notice to Buyer:

 

ENERGY-EFFICIENCY RATING.  Buyer is advised that Buyer may have the
energy-efficiency rating of the buildings located at the Property in Florida
determined.  Buyer acknowledges that, with the execution of this Contract, Buyer
has independently obtained, a copy of an information brochure regarding
energy-efficiency rating prepared and provided by the Florida Department of
Community Affairs.

 

(c)                                  If applicable, pursuant to
Section 161.57(2) of the Florida Statutes, Buyer waives the right to obtain from
Seller an affidavit with respect to, or a survey meeting the requirements of
Chapter 472 of the Florida Statues delineating, the location of the coastal
construction control line on the Property.

 

(d)                                 Buyer is advised to verify by survey and
with appropriate government agencies which flood zone the Property is in,
whether flood insurance is required and what restrictions apply to improving the
Property and rebuilding in the event of casualty. Buyer hereby agrees that Buyer
accepts the existing elevation of the buildings and zone designation of the
Property unless Buyer terminates the Contract prior to the expiration of the
Feasibility Period.

 

(e)                                  Pursuant to Section 689.261 of the Florida
Statutes, Seller hereby provides the following notice to Buyer:

 

BUYER SHOULD NOT RELY ON THE SELLER’S CURRENT PROPERTY TAXES AS THE AMOUNT OF
PROPERTY TAXES THAT BUYER MAY BE OBLIGATED TO PAY IN THE YEAR SUBSEQUENT TO
PURCHASE.  A CHANGE OF OWNERSHIP OR PROPERTY IMPROVEMENTS TRIGGERS REASSESSMENTS
OF THE PROPERTY THAT COULD RESULT IN HIGHER PROPERTY TAXES.  IF YOU HAVE ANY
QUESTIONS CONCERNING VALUATION, CONTACT THE COUNTY PROPERTY APPRAISER’S OFFICE
FOR FURTHER INFORMATION.

 

(f)                                   EVERY BUYER OF ANY INTEREST IN RESIDENTIAL
REAL PROPERTY ON WHICH A RESIDENTIAL DWELLING WAS BUILT PRIOR TO 1978 IS
NOTIFIED THAT SUCH PROPERTY MAY PRESENT EXPOSURE TO LEAD FROM LEAD-BASED PAINT
THAT MAY PLACE YOUNG CHILDREN AT RISK OF DEVELOPING LEAD POISONING.  LEAD
POISONING IN YOUNG CHILDREN MAY PRODUCE PERMANENT NEUROLOGICAL DAMAGE, INCLUDING
LEARNING DISABILITIES, REDUCED INTELLIGENCE QUOTIENT, BEHAVIORAL PROBLEMS, AND
IMPAIRED MEMORY.  LEAD POISONING ALSO POSES A PARTICULAR RISK TO PREGNANT WOMEN.
THE SELLER OF ANY INTEREST IN RESIDENTIAL

 

21

--------------------------------------------------------------------------------


 

REAL PROPERTY IS REQUIRED TO PROVIDE THE BUYER WITH ANY INFORMATION ON
LEAD-BASED PAINT HAZARDS FROM RISK ASSESSMENTS OR INSPECTIONS IN THE SELLER’S
POSSESSION AND NOTIFY THE BUYER OF ANY KNOWN LEAD-BASED PAINT HAZARDS.  A RISK
ASSESSMENT OR INSPECTION FOR POSSIBLE LEAD-BASED PAINT HAZARDS IS RECOMMENDED
PRIOR TO PURCHASE.

 

By its execution of this Contract, Buyer acknowledges that (a) it has read and
understands the foregoing Lead Warning Statement, (b) it has reviewed, or during
the Feasibility Period will review, any information concerning lead-based paint
or lead-based paint hazards located on the Property, and (c) it has
independently obtained a lead hazard information pamphlet in the form prescribed
by the Environmental Protection Agency under Section 406 of the Toxic Substances
Control Act.  Buyer shall conduct such studies and tests for lead-based paint
during the Feasibility Period as Buyer deems appropriate.

 

REMAINDER OF PAGE INTENTIONALLY BLANK.
SIGNATURE PAGE(S) FOLLOWS.

 

22

--------------------------------------------------------------------------------

 

EXECUTED on the dates set forth below to be effective as of the Effective Date.

 

 

SELLER:

 

 

 

15250 SONOMA DRIVE FEE OWNER, LLC,

 

a Delaware limited liability company

 

 

 

By:

15250 Sonoma Drive, LLC, a Delaware limited liability company, its Sole Member

 

 

 

 

 

By:

Behringer Harvard Palms of Monterrey, LLC, a Delaware limited liability company,
its Managing Member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ James D. Fant

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Date signed:

November 21, 2011

 

 

 

 

 

Address:

c/o Behringer Harvard

 

 

 

15601 Dallas Parkway, Suite 600

 

 

 

Addison, Texas 75001-6026

 

 

 

Attn: James D. Fant

 

 

 

Facsimile: 214-655-1610

 

 

 

Telephone: 469-341-2301

 

 

 

Email: jfant@behringerharvard.com

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

Jones Day

 

 

 

2727 N. Harwood Street

 

 

 

Dallas, Texas 75201

 

 

 

Attention: Michelle R. Brown

 

 

 

Facsimile: 214-969-5100

 

 

 

Telephone: 214-969-3673

 

 

 

Email: mbrown@jonesday.com

 

23

--------------------------------------------------------------------------------


 

 

BUYER:

 

 

 

CHURCHILL FORGE, INC.,

 

a Massachusetts corporation

 

 

 

 

 

By:

/s/ David M. Frieze

 

Name:

 

 

Title:

 

 

 

 

 

Date signed:

November 21, 2011

 

 

 

 

 

 

Address:  7 Wells Avenue, Suite 14

 

Newton, Massachusetts 02459

 

Telephone:  617-614-5119

 

Email:  dfrieze@churchillforge.com

 

 

 

with a copy to:

 

 

 

Michael J. Grindstaff, Esq.

 

Shutts & Bowen LLP

 

300 S. Orange Avenue, Suite 1000

 

Orlando, Florida 32801

 

Telephone: 407-423-3200

 

Facsimile: 407-425-8316

 

Email: mgrindstaff@shutts.com

 

24

--------------------------------------------------------------------------------


 

 

BROKER:

 

 

 

Broker executes this Contract for the sole purpose of acknowledging and
consenting to Section 8. Broker will not be a necessary party to any amendment
of this Contract.

 

 

 

CUSHMAN & WAKEFIELD

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date signed:

 

 

25

--------------------------------------------------------------------------------


 

 

TITLE COMPANY:

 

 

 

Receipt of $                  Earnest Money is acknowledged in the form of

 

 

 

 

 

CHICAGO TITLE NATIONAL OFFICE

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date signed:

 

 

EXHIBITS:

 

A — Property Description

B — Special Warranty Deed

C — Bill of Sale

D — Assignment and Assumption Agreement

E — Assignment of Tenant Leases and Assumption

F — Tenant Notice Letter

 

26

--------------------------------------------------------------------------------


 

EXHIBIT A

to
Contract of Sale

 

PROPERTY DESCRIPTION

 

DESCRIPTION OF A PARCEL OF LAND LYING IN SECTION 33, TOWNSHIP 45 SOUTH, RANGE 24
EAST, LEE COUNTY, FLORIDA, MONTERREY AT HEALTH PARK - PHASE I

 

PARCEL 1:

 

A TRACT OR PARCEL OF LAND SITUATED IN THE STATE OF FLORIDA, COUNTY OF LEE, LYING
IN SECTION 33, TOWNSHIP 45 SOUTH, RANGE 24 EAST AND BEING A PART OF HEALTH PARK
FLORIDA EAST AS RECORDED IN PLAT BOOK 68 AT PAGES 17 THROUGH 22, PUBLIC RECORDS
OF LEE COUNTY, FLORIDA, AND FURTHER DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHEAST CORNER OF SECTION 33, TOWNSHIP 4S SOUTH, RANGE 24
EAST; THENCE NORTH 01º05’59” WEST ALONG THE EAST LINE OF SAID SECTION 33 FOR
433.12 FEET TO AN INTERSECTION WITH THE NORTHWESTERLY RIGHT-OF-WAY LINE OF
SUMMERLIN ROAD (COUNTY ROAD NO. 869-225 FEET WIDE); THENCE CONTINUE NORTH
01º05’59” WEST ALONG THE EAST LINE OF SAID SECTION 33 FOR 426.16 FEET TO THE
POINT OF BEGINNING; THENCE SOUTH 64º48’37” WEST FOR 709.19 FEET TO THE BEGINNING
OF A CURVE CONCAVE TO THE SOUTHEAST HAVING A RADIUS OF 472.50 FEET; THENCE
SOUTHWESTERLY, ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF 11º02’40”
FOR 91.08 FEET TO A POINT OF COMPOUND CURVE CONCAVE TO THE SOUTHEAST HAVING A
RADIUS OF 182.00 FEET; THENCE SOUTHWESTERLY ALONG THE ARC OF SAID CURVE THROUGH
A CENTRAL ANGLE OF 00º48’16” FOR 2.55 FEET; THENCE SOUTH 45º42’36” EAST FOR
140.24 FEET; THENCE SOUTH 44º17’24” WEST FOR 369.03 FEET; THENCE SOUTH 25º22’42”
WEST FOR 49.60 FEET TO AN INTERSECTION WITH THE NORTHERLY RIGHT-OF-WAY LINE OF
PARK ROYAL DRIVE (72 FEET WIDE) SAID INTERSECTION ALSO BEING A POINT ON A
NON-TANGENT CURVE CONCAVE TO THE SOUTHWEST HAVING A RADIUS OF 711.00 FEET AND TO
WHICH POINT A RADIAL LINE BEARS NORTH 23º17’20” EAST; THENCE WESTERLY ALONG THE
ARC OF SAID CURVE, AND SAID RIGHT-OF-WAY THROUGH A CENTRAL ANGLE OF 16º41’26”
FOR 207.12 FEET TO A POINT OF TANGENCY; THENCE NORTH 83º24’06” WEST ALONG SAID
RIGHT-OF-WAY FOR 171.89 FEET TO THE BEGINNING OF A CURVE CONCAVE TO THE
NORTHEAST HAVING A RADIUS OF 639.00 FEET; THENCE NORTHWESTERLY ALONG THE ARC OF
SAID CURVE AND SAID RIGHT-OF-WAY THROUGH A CENTRAL ANGLE OF 24º34’33” FOR 274.09
FEET TO A POINT OF TANGENCY; THENCE NORTH 58º49’33” WEST ALONG SAID RIGHT-OF-WAY
FOR 73.63 FEET; THENCE NORTH 31º10’27” EAST FOR 202.33 FEET; THENCE NORTH
01º06’26” WEST FOR 824.68 FEET TO AN INTERSECTION WITH THE NORTH LINE OF THE
SOUTH ONE HALF (S 1/2) OF THE SOUTHEAST ONE QUARTER (SE 1/4) OF SAID SECTION 33;
THENCE NORTH 88º58’18” EAST ALONG SAID FRACTIONAL LINE FOR 1493.54 FEET TO AN
INTERSECTION WITH THE EAST LINE OF SAID SECTION 33; THENCE SOUTH 01º05’59” EAST
ALONG THE EAST LINE OF SAID SECTION 33 FOR 466.95 FEET TO THE POINT OF
BEGINNING.

 

BEARINGS ARE BASED ON THE EAST LINE OF SECTION 33, TOWNSHIP 45 SOUTH, RANGE 24
EAST, LEE COUNTY, FLORIDA, AS BEARING NORTH 01º05’59” WEST.

 

DESCRIPTION OF A PARCEL OF LAND LYING IN SECTION 33, TOWNSHIP 45 SOUTH, RANGE 24
EAST, LEE COUNTY, FLORIDA, MONTERREY AT HEALTH PARK - PHASE II.

 

PARCEL 2:

 

A TRACT OR PARCEL OF LAND SITUATED IN THE STATE OF FLORIDA, COUNTY OF LEE, LYING
IN SECTION 33,TOWNSHIP 45 SOUTH, RANGE 24 EAST AND BEING A PART OF HEALTH PARK
FLORIDA

 

27

--------------------------------------------------------------------------------


 

EAST AS RECORDED IN PLAT BOOK 68 AT PAGES 17 THROUGH 22, PUBLIC RECORDS OF LEE
COUNTY, FLORIDA, AND FURTHER DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHEAST CORNER OF SECTION 33, TOWNSHIP 45 SOUTH, RANGE 24
EAST; THENCE NORTH 01º05’59” WEST ALONG THE EAST LINE OF SAID SECTION 33 FOR
433.12 FEET TO AN INTERSECTION WITH THE NORTHWESTERLY RIGHT-OF-WAY LINE OF
SUMMERLIN ROAD (COUNTY ROAD NO. 869 — 225 FEET WIDE); SAID POINT ALSO BEING THE
POINT OF BEGINNING; THENCE CONTINUE NORTH 01º05’59” WEST ALONG THE EAST LINE OF
SAID SECTION 33 FOR 426.16 FEET; THENCE SOUTH 64º48’37” WEST FOR 709.19 FEET TO
THE BEGINNING OF A CURVE CONCAVE TO THE SOUTHEAST HAVING A RADIUS OF 472.50
FEET; THENCE SOUTHWESTERLY, ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE
OF 11º02’40” FOR 91.08 FEET TO A POINT OF COMPOUND CURVE CONCAVE TO THE
SOUTHEAST HAVING A RADIUS OF 182.00 FEET; THENCE SOUTHWESTERLY ALONG THE ARC OF
SAID CURVE THROUGH A CENTRAL ANGLE OF 00º48’16” FOR 2.55 FEET; THENCE SOUTH
45º42’36” EAST FOR 140.24 FEET; THENCE SOUTH 44º17’24” WEST FOR 369.03 FEET;
THENCE SOUTH 25º22’42” WEST FOR 49.60 FEET TO AN INTERSECTION WITH THE NORTHERLY
RIGHT-OF-WAY LINE OF PARK ROYAL DRIVE (72 FEET WIDE) SAID INTERSECTION ALSO
BEING A POINT ON A NON-TANGENT CURVE CONCAVE TO THE SOUTHWEST HAVING A RADIUS OF
711.00 FEET AND TO WHICH POINT A RADIAL LINE BEARS NORTH 23º17’20” EAST; THENCE
SOUTHEASTERLY ALONG THE ARC OF SAID CURVE, AND SAID RIGHT-OF-WAY LINE THROUGH A
CENTRAL ANGLE OF 14º07’04” FOR 175.19 FEET; THENCE NORTH 44º17’24” EAST FOR
269.12 FEET; THENCE SOUTH 45º42’36” EAST FOR 250.00 FEET TO AN INTERSECTION WITH
SAID NORTHWESTERLY RIGHT-OF-WAY LINE OF SUMMERLIN ROAD; THENCE NORTH 44º17’24”
EAST ALONG SAID NORTHWESTERLY RIGHT-OF-WAY LINE OF SUMMERLIN ROAD FOR 560.01
FEET TO THE POINT OF BEGINNING.

 

BEARINGS ARE BASED ON THE EAST LINE OF SECTION 33, TOWNSHIP 45 SOUTH, RANGE 24
EAST, LEE COUNTY, FLORIDA AS BEARING NORTH 01º05’59” WEST.

 

PARCELS 1 AND 2 BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

A TRACT OR PARCEL OF LAND LYING IN SECTION 33, TOWNSHIP 45 SOUTH, RANGE 24 EAST,
LEE COUNTY, FLORIDA, WHICH TRACT OR PARCEL IS DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHEAST CORNER OF SECTION 33, TOWNSHIP 45 SOUTH, RANGE 24
EAST; THENCE NORTH 01º05’59” WEST ALONG THE EAST LINE OF SAID SECTION 33 FOR
433.12 FEET TO AN INTERSECTION WITH THE NORTHWESTERLY RIGHT-OF-WAY LINE OF
SUMMERLIN ROAD (COUNTY ROAD NO. 869 — 225 FEET WIDE) AND THE POINT OF BEGINNING;
THENCE SOUTH 44º17’24” WEST ALONG SAID NORTHWESTERLY RIGHT-OF-WAY LINE FOR
560.01 FEET; THENCE NORTH 45º42’36” WEST DEPARTING SAID RIGHT-OF-WAY LINE FOR
250.00 FEET; THENCE SOUTH 44º17’24” WEST AND PARALLEL WITH SAID NORTHWESTERLY
RIGHT-OF-WAY LINE OF SUMMERLIN ROAD FOR 269.12 FEET TO AN INTERSECTION WITH A
NON-TANGENT CURVE; THENCE NORTHWESTERLY ALONG THE ARC OF SAID CURVE TO THE LEFT
OF RADIUS 711.00 FEET (CHORD BEARING NORTH 67º59’51” WEST) (CHORD BEARING 377.72
FEET) (DELTA 30º48’30”) FOR 382.31 FEET TO A POINT OF TANGENCY; THENCE NORTH
83º24’06” WEST FOR 171.89 FEET TO A POINT OF CURVATURE; THENCE NORTHWESTERLY
ALONG THE ARC OF SAID CURVE TO THE RIGHT OF RADIUS 639.00 FEET (CHORD BEARING
NORTH 71º06’50” WEST) (CHORD 271.99 FEET) (DELTA 24º34’33”) FOR 274.09 FEET TO A
POINT OF TANGENCY; THENCE NORTH 58º49’33” WEST FOR 73.63 FEET; THENCE NORTH
31º10’27” EAST FOR 202.33 FEET; THENCE NORTH 01º06’26” WEST FOR 824.68 FEET TO
AN INTERSECTION WITH THE NORTH LINE OF THE SOUTH ONE HALF (S 1/2) OF THE
SOUTHEAST ONE QUARTER (SE 1/4) OF SAID SECTION 33; THENCE NORTH 88º58’18” EAST
ALONG SAID FRACTIONAL LINE FOR 1493.54 FEET TO AN INTERSECTION WITH THE EAST
LINE OF SAID SECTION 33; THENCE SOUTH 01º05’59” EAST ALONG THE EAST LINE OF SAID
SECTION 33 FOR 893.10 TO THE POINT OF BEGINNING.

 

BEARINGS HEREINABOVE MENTIONED ARE BASED ON THE PLAT OF HEALTH PARK FLORIDA WEST
AS RECORDED IN PLAT BOOK 47, AT PAGES 1 THROUGH 9, LEE COUNTY PUBLIC RECORDS

 

28

--------------------------------------------------------------------------------


 

WITH THE WEST LINE OF THE SOUTHEAST ONE QUARTER (SE 1/4) OF SECTION 33, TOWNSHIP
45 SOUTH, RANGE 24 EAST, BEARING NORTH 01º02’25” WEST.

 

ALSO KNOWN AS:

 

LOT 1 AND TRACTS A, B AND C OF HEALTH PARK FLORIDA EAST, ACCORDING TO THE PLAT
THEREOF AS RECORDED IN PLAT BOOK 68, PAGES 17 THROUGH 22, INCLUSIVE OF THE
PUBLIC RECORDS OF LEE COUNTY, FLORIDA.

 

PARCEL 3:

 

EASEMENT RIGHTS FOR THE BENEFIT OF PARCELS 1 AND 2 OVER TRACT D, PARK ROYAL
DRIVE, AS SHOWN ON PLAT RECORDED IN PLAT BOOK 68, PAGE 17, PUBLIC RECORDS OF LEE
COUNTY, FLORIDA.

 

PARCEL 4:

 

EASEMENT RIGHTS FOR THE BENEFIT OF PARCELS 1 AND 2 AS SET FORTH IN THAT CERTAIN
DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS FOR HEALTH PARK FLORIDA
EAST, RECORDED IN OFFICIAL RECORDS BOOK 3348, PAGE 104, PUBLIC RECORDS OF LEE
COUNTY, FLORIDA.

 

29

--------------------------------------------------------------------------------


 

EXHIBIT B

to
Contract of Sale

 

This Instrument Was Prepared By and after Recording Return To:

 

 

 

 

 

Property Appraiser

Grantees’ Tax

 

Identification No.

Identification Nos.

 

 

SPECIAL WARRANTY DEED

 

STATE OF FLORIDA

§

 

 

§

KNOW ALL PERSONS BY THESE PRESENTS:

COUNTY OF LEE

§

 

 

That 15250 SONOMA DRIVE FEE OWNER, LLC, a Delaware limited liability company
(“Grantor”), for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration to it in hand paid by CHURCHILL
FORGE, INC., a Massachusetts corporation, whose address is 7 Wells Avenue,
Suite 14, Newton, MA 02459 (hereinafter, whether one or more, referred to as
“Grantee”), the receipt and sufficiency of which are hereby acknowledged and
confessed, and subject to the exceptions, liens, encumbrances, terms and
provisions to conveyance and warranty hereinafter set forth and described, has
GRANTED, BARGAINED, SOLD and CONVEYED, and by these presents does hereby GRANT,
BARGAIN, SELL and CONVEY, unto Grantee all of the real property situated in Lee
County, Florida, described on Exhibit A, which is attached hereto and made a
part hereof for all purposes, together with all and singular the rights,
benefits, privileges, easements, tenements, hereditaments, and appurtenances
thereon or in anywise appertaining thereto, and together with all buildings and
improvements located thereon and any right, title, and interest of Grantor in
and to adjacent streets, alleys, strips, gores, and rights-of-way (such land,
rights, benefits, privileges, easements, tenements, hereditaments,
appurtenances, improvements, and interests being hereinafter referred to as the
“Property”).

 

This conveyance is made and accepted subject and subordinate to those
encumbrances and exceptions (the “Permitted Encumbrances”) set forth on
Exhibit B, which is attached hereto and made a part hereof for all purposes, but
only to the extent that they affect or relate to the Property.

 

TO HAVE AND TO HOLD the Property, subject to the Permitted Encumbrances, unto
Grantee, its successors and assigns, forever; and Grantor does hereby bind
itself, its successors and assigns, to WARRANT AND FOREVER DEFEND all and
singular the Property unto

 

30

--------------------------------------------------------------------------------


 

Grantee, its successors and assigns, against every person whomsoever lawfully
claiming or to claim the same, or any part thereof, except as to the exceptions
to conveyance and warranty contained herein, by, through or under Grantor, but
not otherwise.

 

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN A WRITTEN INSTRUMENT SIGNED BY BOTH
GRANTOR AND GRANTEE, GRANTOR HEREBY SPECIFICALLY DISCLAIMS ANY WARRANTY,
GUARANTY OR REPRESENTATION, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO,
OR CONCERNING (i) THE NATURE AND CONDITION OF THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE WATER, SOIL AND GEOLOGY, AND THE SUITABILITY THEREOF AND OF THE
PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH GRANTEE MAY ELECT TO CONDUCT
THEREON, AND THE EXISTENCE OF ANY ENVIRONMENTAL HAZARDS OR CONDITIONS THEREON
(INCLUDING THE PRESENCE OF ASBESTOS) OR COMPLIANCE WITH ANY OR ALL APPLICABLE
LAWS, RULES OR REGULATIONS; (ii) THE NATURE AND EXTENT OF ANY RIGHT-OF-WAY,
LEASE, POSSESSION, LIEN, ENCUMBRANCE, LICENSE, RESERVATION, CONDITION OR
OTHERWISE; AND (iii) THE COMPLIANCE OF THE PROPERTY OR ITS OPERATION IN
COMPLIANCE WITH ANY LAWS, ORDINANCES, ORDERS, RULES OR REGULATIONS OF ANY
GOVERNMENTAL OR QUASIGOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER THE
PROPERTY OR ANY PORTION THEREOF.  GRANTEE ACKNOWLEDGES THAT IT WILL INSPECT THE
PROPERTY AND GRANTEE WILL RELY SOLELY ON ITS OWN INVESTIGATION OF THE PROPERTY
AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY GRANTOR.  THE SALE OF
THE PROPERTY IS MADE ON AN “AS IS,” “WHERE IS” BASIS AND WITH ALL FAULTS, AND
GRANTEE EXPRESSLY ACKNOWLEDGES THAT, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN A
WRITTEN INSTRUMENT SIGNED BY BOTH GRANTOR AND GRANTEE, GRANTOR MAKES NO WARRANTY
OR REPRESENTATION, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF
LAW, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY OF CONDITION, HABITABILITY,
MERCHANTABILITY, TENANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, IN RESPECT
OF THE PROPERTY, except that the foregoing shall not be construed to negate the
special warranty of title herein set forth.

 

Grantee, by its acceptance hereof, hereby assumes and agrees to pay any and all
standby fees, taxes, and assessments by any taxing authority for the calendar
year 20      , and subsequent years.

 

REMAINDER OF PAGE INTENTIONALLY BLANK.
SIGNATURE PAGES FOLLOW.

 

31

--------------------------------------------------------------------------------


 

EXECUTED by the undersigned to be effective as of                           ,
20      .

 

 

WITNESSES:

 

GRANTOR:

 

 

 

 

 

15250 SONOMA DRIVE FEE OWNER, LLC, a Delaware limited liability company

 

 

 

Witness Signature

 

By:

15250 Sonoma Drive, LLC, a Delaware limited liability company, its Sole Member

 

 

 

Printed Name

 

 

By:

Behringer Harvard Palms of Monterrey, LLC, a Delaware limited liability company,
its Managing Member

 

 

 

 

 

 

 

 

 

 

Witness Signature

 

 

By:

 

Printed Name

 

 

Name:

 

 

 

 

Title:

 

 

 

STATE OF TEXAS

§

 

 

§

 

COUNTY OF DALLAS

§

 

 

The foregoing instrument was acknowledged before me on this              day of
                      , 20      , by                         ,
                   of Behringer Harvard Palms of Monterrey, LLC, a Delaware
limited liability company, the managing member of 15250 Sonoma Drive, LLC, a
Delaware limited liability company, the sole member of 15250 Sonoma Drive Fee
Owner, LLC, a Delaware limited liability company, on behalf of said company.
He/she is personally known to me.

 

 

 

 

Printed Name:

 

 

Notary Public in and for the State of Texas

 

My Commission Expires:

 

 

(SEAL)

 

 

 

 

 

 

 

Doc Stamps:

 

 

 

 

 

Recording Fee:

 

 

 

32

--------------------------------------------------------------------------------

 

EXHIBIT A

to

Special Warranty Deed

 

PROPERTY DESCRIPTION

 

[Property Description to be Inserted which contains Appraiser’s parcel
identification number]

 

33

--------------------------------------------------------------------------------


 

EXHIBIT B

to

Special Warranty Deed

 

PERMITTED ENCUMBRANCES

 

[List of Permitted Encumbrances to be Inserted]

 

34

--------------------------------------------------------------------------------


 

EXHIBIT C

to

Contract of Sale

 

BILL OF SALE

 

STATE OF FLORIDA

§

 

 

§

KNOW ALL PERSONS BY THESE PRESENTS:

COUNTY OF LEE

§

 

 

THAT 15250 SONOMA DRIVE FEE OWNER, LLC, a Delaware limited liability company
(“Seller”), for and in consideration of the sum of Ten and No/100
Dollars ($10.00) and other good and valuable consideration to Seller in hand
paid by CHURCHILL FORGE, INC., a Massachusetts corporation (“Buyer”), the
receipt of which is hereby acknowledged, has Bargained, Sold, Delivered and
Assigned, and by these presents does Bargain, Sell, Deliver and Assign, unto
Buyer all equipment, fixtures, appliances, inventory and other personal property
of whatever kind or character owned by Seller and attached to or installed or
located on or in that certain real property situated in Lee County, Florida, and
the improvements situated thereon, such tract of land being described on
Exhibit A, attached hereto and made a part hereof for all purposes, including,
but not limited to, furniture, furnishings, drapes and floor coverings, office
equipment and supplies, heating, lighting, refrigeration, plumbing, ventilating,
incinerating, cooking, laundry, communication, electrical, dishwashing, and air
conditioning equipment, disposals, window screens, storm windows, recreational
equipment, pool equipment, patio furniture, sprinklers, hoses, tools and lawn
equipment (collectively, the “Property”).

 

Seller has executed this Bill of Sale and BARGAINED, SOLD, DELIVERED and
ASSIGNED the Property and Buyer has accepted this Bill of Sale and purchased the
Property AS IS AND WHEREVER LOCATED, WITHOUT ANY REPRESENTATIONS OR WARRANTIES
OF WHATSOEVER NATURE, EXPRESS, IMPLIED, OR STATUTORY, IT BEING THE INTENTION OF
SELLER AND BUYER TO EXPRESSLY NEGATE AND EXCLUDE ALL WARRANTIES
WHATSOEVER, INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE, WARRANTIES CREATED BY
AFFIRMATION OF FACT OR PROMISE OR BY ANY DESCRIPTION OF THE PROPERTY OR BY ANY
SAMPLE OR MODEL AND ANY OTHER WARRANTIES CONTAINED IN OR CREATED BY THE FLORIDA
UNIFORM COMMERCIAL CODE OR ANY OTHER LAW, except that the foregoing shall not be
construed to negate the special warranty of title hereinafter set forth.

 

Subject to the matters set forth herein, Seller does hereby bind itself, its
successors and assigns, to forever Warrant and Defend title to the Property unto
Buyer, its successors and assigns, against every person whomsoever lawfully
claiming or to claim the same or any part thereof, by, through or under Seller,
but not otherwise.  The sale, delivery and assignment of the Property is,
however, subject to the matters to which that certain Special Warranty Deed
(“Deed”) of even date herewith from Seller to Buyer conveying the tract of land
described on Exhibit A hereto is made subject as fully as if and for all
purposes as if the Property were included and described in the Deed.

 

35

--------------------------------------------------------------------------------


 

EXECUTED by the undersigned to be effective as of                     ,
20        .

 

 

SELLER:

 

 

 

15250 SONOMA DRIVE FEE OWNER, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

15250 Sonoma Drive, LLC, a Delaware limited liability company, its Sole Member

 

 

 

 

 

By:

Behringer Harvard Palms of Monterrey, LLC, a Delaware limited liability company,
its Managing Member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

36

--------------------------------------------------------------------------------


 

EXHIBIT A

to

Bill of Sale

 

PROPERTY DESCRIPTION

 

[Property Description to be Inserted]

 

37

--------------------------------------------------------------------------------


 

EXHIBIT D

to

Contract of Sale

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is made and entered
into to be effective as of                     , 20       (the “Effective Date”)
by and between 15250 SONOMA DRIVE FEE OWNER, LLC, a Delaware limited liability
company (“Assignor”), and CHURCHILL FORGE, INC., a Massachusetts corporation
(“Assignee”).

 

RECITALS:

 

A.                                    Concurrently with the execution and
delivery of this Assignment, Assignor is conveying to Assignee by Special
Warranty Deed that certain real property, with the improvements located thereon,
situated in Lee County, Florida (the “Property”) and being more particularly
described on Exhibit A, which is attached hereto and made a part hereof for all
purposes.

 

B.                                    Assignee desires to purchase from
Assignor, and Assignor desires to sell and assign to Assignee, certain
intangible personal property.

 

AGREEMENTS:

 

NOW, THEREFORE, for and in consideration of the premises and the agreements and
covenants herein set forth, together with the sum of TEN DOLLARS ($10.00) and
other good and valuable consideration on this day paid and delivered by Assignee
to Assignor, the receipt and sufficiency of which are hereby acknowledged and
confessed by Assignor, Assignor does hereby ASSIGN, TRANSFER, SET OVER, DELIVER
and CONVEY unto Assignee, its successors and assigns, the following properties
(collectively, the “Assigned Properties”):

 

1.                                      The trade name and all trademarks
pertaining to “The Palms of Monterrey,” if any, to the extent assignable,
telephone exchanges and the business and goodwill of Assignor in connection with
the Property, save and except the name/trademark “Behringer Harvard.”

 

2.                                      All assignable warranties and guarantees
(express or implied) issued in connection with, or arising out of (a) the
purchase and repair of all furniture, fixtures, equipment, inventory, and other
tangible personal property owned by Assignor and attached to and located in or
used in connection with the Property; or (b) the construction of any of the
improvements located on the Property.

 

3.                                      All assignable bonds, licenses,
certificates, permits, plans and specifications relating to the operation of the
Property or any of the improvements located thereon, or both.

 

4.                                      All leasing materials and brochures,
ledger cards, leasing records, leasing applications, tenant credit reports and
maintenance and operating records.

 

38

--------------------------------------------------------------------------------


 

5.                                      All of Assignor’s rights in the service
contracts (the “Service Contracts”) described on Exhibit B, which is attached
hereto and incorporated herein by reference.

 

By accepting this Assignment and by its execution hereof, Assignee hereby
assumes and agrees to perform all of the terms, covenants, and conditions of the
Service Contracts on the part of Assignor therein required to be performed, from
and after the date hereof, but not prior thereto.

 

Subject to any limitations on damages contained in that certain Contract of Sale
between Assignor and Assignee, Assignor agrees that it shall indemnify, defend
and hold harmless Assignee from and against any and all claims, demands, losses,
liabilities, costs and expenses (including reasonable attorneys’ fees) incurred
by Assignee as a result of claims or causes of action being brought against
Assignee arising out of or relating to the Service Contracts and the obligations
of Assignor thereunder accruing prior to the date hereof.  Assignee agrees that
it shall indemnify, defend and hold harmless Assignor from and against any and
all claims, demands, losses, liabilities, costs and expenses (including
reasonable attorneys’ fees) incurred by Assignor as a result of claims or causes
of action being brought against Assignor arising out of or relating to the
Service Contracts and the obligations of Assignee thereunder accruing after the
date hereof.

 

All of the covenants, terms and conditions set forth herein shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns.

 

This Assignment may be executed in identical counterparts, all of which, when
taken together, will constitute one and the same instrument.

 

REMAINDER OF PAGE INTENTIONALLY BLANK.
SIGNATURE PAGE(S) FOLLOWS.

 

39

--------------------------------------------------------------------------------


 

EXECUTED by the undersigned to be effective as of the Effective Date.

 

 

ASSIGNOR:

 

 

 

15250 SONOMA DRIVE FEE OWNER, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

15250 Sonoma Drive, LLC, a Delaware limited liability company, its Sole Member

 

 

 

 

 

By:

Behringer Harvard Palms of Monterrey, LLC, a Delaware limited liability company,
its Managing Member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

ASSIGNEE:

 

 

 

CHURCHILL FORGE, INC.,

 

a Massachusetts corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit A - Property Description

Exhibit B - List of Service Contracts

 

40

--------------------------------------------------------------------------------


 

EXHIBIT A

to

Assignment and Assumption Agreement

 

PROPERTY DESCRIPTION

 

[Property Description to be Inserted]

 

41

--------------------------------------------------------------------------------


 

EXHIBIT B

to

Assignment and Assumption Agreement

 

LIST OF SERVICE CONTRACTS

 

[List of Service Contracts to be Inserted]

 

42

--------------------------------------------------------------------------------

 

EXHIBIT E

to

Contract of Sale

 

ASSIGNMENT OF TENANT LEASES AND ASSUMPTION

 

This ASSIGNMENT OF TENANT LEASES AND ASSUMPTION (this “Assignment”) is made and
entered into as of                     , 20       (the “Effective Date”) by and
between 15250 SONOMA DRIVE FEE OWNER, LLC, a Delaware limited liability company
(“Assignor”), and CHURCHILL FORGE, INC., a Massachusetts corporation
(“Assignee”).

 

AGREEMENTS:

 

Assignor, for good and valuable consideration, the receipt of which is hereby
acknowledged, hereby GRANTS, TRANSFERS and ASSIGNS to the Assignee all of
Assignor’s right, title and interest in and to (i) any and all leases,
franchises, licenses, occupancy agreements, or other similar agreements
(hereinafter called the Leases,” whether one or more), demising space in or
otherwise relating to the improvements now existing on the land described on
Exhibit A, attached hereto and made a part hereof (collectively, the land with
improvements are referred to herein collectively as the “Premises”); and
(ii) all security deposits held by Assignor under the Leases (collectively the
items described in (i) and (ii) above are referred to herein collectively as the
“Property”).

 

TO HAVE AND TO HOLD the Property, together with all and singular the rights,
titles, and interests thereto in anywise belonging, to Assignee, its successors
and assigns forever, subject to the matters to which that certain Special
Warranty Deed (“Deed”) of even date herewith from Assignor to Assignee conveying
the tract of land described on Exhibit A hereto is made subject as fully as if
and for all purposes as if the Property were included and described in the Deed.

 

Assignor has executed this Assignment and has GRANTED, TRANSFERRED and ASSIGNED
the Property and Assignee has accepted this Assignment and purchased the
Property AS IS AND WHEREVER LOCATED, WITHOUT ANY REPRESENTATIONS OR WARRANTIES
OF WHATSOEVER NATURE, EXPRESS, IMPLIED OR STATUTORY, IT BEING THE INTENTION OF
ASSIGNOR AND ASSIGNEE TO EXPRESSLY NEGATE AND EXCLUDE ALL WARRANTIES
WHATSOEVER, INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE, WARRANTIES CREATED BY
AFFIRMATION OF FACT OR PROMISE OR BY ANY DESCRIPTION OF THE PROPERTY OR BY ANY
SAMPLE OR MODEL AND ANY OTHER WARRANTIES CONTAINED IN OR CREATED BY THE FLORIDA
UNIFORM COMMERCIAL CODE OR ANY OTHER LAW.

 

Assignee hereby assumes and agrees to pay and perform all of the terms,
covenants, conditions and obligations of the Assignor of the Premises under or
with respect to the Property arising or accruing on or after the date hereof,
and agrees to indemnify, defend and hold Assignor harmless from and against any
claims, costs or liabilities in connection therewith arising or accruing on or
after the date hereof.  Subject to any limitations on damages contained

 

43

--------------------------------------------------------------------------------


 

in that certain Contract of Sale between Assignor and Assignee, Assignor agrees
to indemnify, defend and hold Assignee harmless from and against any claims,
costs or liabilities in connection with the Property arising or accruing prior
to the effective date hereof.

 

All of the covenants, terms and conditions set forth herein shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns.

 

This Assignment may be executed in identical counterparts, all of which, when
taken together, will constitute one and the same instrument.

 

REMAINDER OF PAGE INTENTIONALLY BLANK.
SIGNATURE PAGE(S) FOLLOWS.

 

44

--------------------------------------------------------------------------------


 

EXECUTED by the undersigned to be effective as of the Effective Date.

 

 

ASSIGNOR:

 

 

 

15250 SONOMA DRIVE FEE OWNER, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

15250 Sonoma Drive, LLC, a Delaware limited liability company, its Sole Member

 

 

 

 

 

By:

Behringer Harvard Palms of Monterrey, LLC, a Delaware limited liability company,
its Managing Member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

ASSIGNEE:

 

 

 

CHURCHILL FORGE, INC.,

 

a Massachusetts corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit A - Property Description

 

45

--------------------------------------------------------------------------------


 

EXHIBIT A

to

Assignment of Tenant Leases and Assumption

 

PROPERTY DESCRIPTION

 

[Property Description to be Inserted]

 

46

--------------------------------------------------------------------------------


 

EXHIBIT F

to

Contract of Sale

 

TENANT NOTICE LETTER

 

 

Apartment No.

 

 

NOTICE OF CHANGE OF OWNERSHIP

 

Re:                             Notice of Change of Ownership of The Palms of
Monterrey, 15250 Sonoma Drive, Fort Myers, Florida (the “Property”)

 

Dear Tenant:

 

We are pleased to announce that, as of                     , 20      , 15250
Sonoma Drive Fee Owner, LLC, a Delaware limited liability company, has
transferred, sold, assigned, and conveyed the Property to Churchill Forge, Inc.,
a Massachusetts corporation (the “New Owner”).  The New Owner has received, and
is now responsible for, your security deposit and/or pet deposit in the
aggregate amount of $                     with respect to your lease at the
Property.  In addition, the New Owner has assumed and agreed to perform all of
the landlord’s obligations under the lease on and after the date of this
letter.  Accordingly, you should pay rent and perform all of your other
obligations under the lease to and for the benefit of the New Owner, and its
successors and assigns.

 

Future rental payments with respect to your lease at the Property should be made
to the New Owner by delivering to the on-site manager of the Property a check or
money order payable to the order of
                                                                                                                                  .

 

Very truly yours,

 

 

 

 

 

NEW OWNER:

 

 

 

 

 

CHURCHILL FORGE, INC.,

 

 

a Massachusetts corporation

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

47

--------------------------------------------------------------------------------


 

 

TRANSFER ACKNOWLEDGED:

 

 

 

15250 SONOMA DRIVE FEE OWNER, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

15250 Sonoma Drive, LLC, a Delaware limited liability company, its Sole Member

 

 

 

 

 

By:

Behringer Harvard Palms of Monterrey, LLC, a Delaware limited liability company,
its Managing Member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

48

--------------------------------------------------------------------------------
